DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s Amendment filed February 10, 2021.  Claims 1, 3-6, and 75-80 are pending in this case.  Claims 75-79 are currently withdrawn.  Claim 80 is newly added. Claims 1 and 75 are currently amended.  Accordingly, claims 1, 3-6, and 80 are under examination in this case.
Response to Arguments
Applicant's arguments filed February 10, 2022, have been fully considered but they are not persuasive. 
Applicant argues, regarding the Restriction based on election by original presentation, that the said Restriction is inappropriate.
Examiner respectfully disagrees.
The Examiner also respectfully disagrees with applicant’s comments that such searches would not be overly burdensome.  The Examiner respectfully notes that the Office requires that Examiners search claims without limiting searches to particular classes and subclasses.  Thus, any search must include various types of searches, including textual searches and image searches of all classes and subclasses in each of multiple databases of US patents, PG-PUBS, foreign patents non-patent literature, the Internet and Internet archives.
The Examiner respectfully notes that applicant nowhere asserts that the various embodiments are obvious variations over another.  Applicant has not traversed on the ground that the inventions are not patentably distinct.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.  
Applicant argues, regarding claims 1 and 3-6, as currently amended, that the claims recite statutory subject matter.
Examiner respectfully disagrees.
Applicant argues regarding claims 1 and 3-6 that the claim 1 recites a method that is tied to a particular machine or apparatus.  Examiner disagrees that Applicant is claiming a technical solution, because the limitations of claim 1 do not recite technological implementation details for any of the claim elements. Nor does claim 1 recite, “a particular way of programming or designing the software ... , but instead merely claim[s] the resulting system.” Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1241 (Fed. Cir. 2016). “Technological problem” is too ambiguous a term to be determinative. Merely placing a claim in a technological context cannot confer eligibility. The Supreme Court and this court have repeatedly made clear that merely limiting the field of use of the abstract idea to a particular existing technological environment does not render the claims any less abstract. Affinity Labs of Tex., LLC v. DIRECTV, LLC, 838 F.3d 1253, 1258 (Fed. Cir. 2016). Claim 1 simply recites functional results to be achieved by any means. See, e.g., Content Extraction and Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1347 (Fed. Cir. 2014). C.F.R. § 41.37(c)(1)(iv) (2013).
Further, according to the Applicant, the pending claims are directed to “an improvement in computer capabilities, namely, an improvement in the way computer processors operate to efficiently and optimally create, destroy, split, join, or transfer digital currency. See, e.g., Specification, paragraph [0152] in U.S. Patent Application Publication No. US2018/0204192A1; see also, Memorandum to the 
Examiner respectfully disagrees. 
This is not “a technological solution to a technical problem.” Efficiently storing data generated associated with digital currency) is a commercial objective, namely greater transaction security for both buyer and seller. 
Applicant argues, regarding claim 1, as currently amended, that nothing in the cited references teaches, discloses, or suggests wherein the verification entity has been signaled to be a trusted entity by a primary authority in the peer-to-peer network generating a verifier secret key and a verifier public key, and providing the verifier secret key to the verification entity.
Feeney in view of Adleman does not specifically disclose that the verification entity has been signaled to be a trusted entity by a primary authority in the peer-to-peer network generating a verifier secret key and a verifier public key, and providing the verifier secret key to the verification entity.
Please note, however, that, in this case, the language “has been signaled . . .entity” constitutes a description of the verification entity, separate from the positively recited steps that are performed by the at least one computer.  In other words, the said language does not affect the positively recited steps In re Kao, 639 F.3d1057, ___, 98 USPQ2d 1799, 1811-12 (Fed. Cir. 2011); King Pharmaceuticals Inc. v. Eon Labs Inc., 616 F.3d1267, ___, 95 USPQ2d 1833, 1842 (Fed. Cir. 2010); In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), Alice, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05.  
Bagley discloses that the verification entity has been signaled to be a trusted entity by a primary authority in the peer to peer network (par 106 “a peer device”) generating a verifier secret key and a verifier public key, and providing the verifier secret key to the verification entity. (par 82 “client accesses (302) the authentication service in order to obtain a one-time password and provide verified information to a service provider. The authentication service requests (304) a client moniker from the client. As discussed above in connection with FIGS. 2A-2E, the client moniker identifies the client to the authentication service and is analogous to a username or personal password. In response, the client sends (306) the client moniker to the authentication service and requests verification of information by a trusted entity service provider. The authentication service requests (308) the information to verify and the trusted entity that will perform the verification. For this request, the client sends (312) the information to verify and identifies the trusted entity”)
It would be obvious to one of ordinary skill in the art to combine Feeney with the cryptographic signature of Adleman and the signal of Bagley for greater transaction security.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-6, and 80 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 1, 3-6, and 80 are directed to a method. Therefore, these claims fall within the four statutory categories of invention.
The claims recite obtaining and creating records for issuing currency. Specifically, the claims recite generating a currency-create signature and generating verifiable data for addition to a ledger,  which is grouped within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 [January 7, 2019]) ideas because issuing currency and maintaining records of the currency is a fundamental economic practice, and therefore a commercial or legal interaction. Accordingly, the claims recite an abstract idea (see pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 [January 7, 2019]).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 [January 7, 2019]), the additional elements of the claims, such as the use of a digital currency ledger, merely use a computer as a tool to perform an abstract idea. The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)); the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo); the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)); the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)); and the claims do not apply or use the abstract idea in some other meaningful ways beyond generally linking 
Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 [January 7, 2019]), the additional elements of using a digital currency ledger, amounts to no more than using a computer or processor to automate and/or implement the abstract idea of creating records for issuing currency. As discussed above, taking the claim elements separately, the digital currency ledger perform the steps or functions of generating a signature and generating verifiable data for addition to a ledger. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recites the concept of storing transaction data. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(l)(A)(f) & (h)). Therefore, the claim is not patent eligible.
Dependent claims 3-6 and 80 further describe the abstract idea of creating records for issuing currency. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, and 80 are  rejected under 35 U.S.C. 103 as being unpatentable over Feeney (US 2016/0098723) in view of Adleman (US 2015/0193744) and further in view of Bagley (US 2006/0080545).
Regarding claim 1 –
Feeney discloses a method for creating an amount of digital currency, the method comprising:
generating, by at least one computer processor in a peer-to-peer network coupled to a storage medium and configured to perform operations for creating digital currency, a currency create signature; (par 34) and
generating, by the at least one computer processor, create data for a digital currency ledger in the peer-to-peer network, wherein the create data comprises the currency data and the currency create signature (par 46-47. 49-52), wherein the currency data comprises:
a value of the amount of new digital currency (par 46); 
currency key data based at least in part on a currency public key, wherein the currency public key corresponds to the amount of digital currency (par 46); and

Feeney does not specifically disclose cryptographically signing currency data.
Adleman teaches cryptographically signing currency data. (par 74)
It would be obvious to one of ordinary skill in the art to combine Feeney with the cryptographic signature of Adleman for greater transaction security through an additional layer of encryption.
Feeney in view of Adleman does not specifically disclose that the verification entity has been signaled to be a trusted entity by a primary authority in the peer-to-peer network generating a verifier secret key and a verifier public key, and providing the verifier secret key to the verification entity.
Please note, however, that, in this case, the language “has been signaled . . .entity” constitutes a description of the verification entity, separate from the positively recited steps that are performed by the at least one computer.  In other words, the said language does not affect the positively recited steps in a manipulative sense, and does not, therefore, serve to distinguish over the prior art.  In re Kao, 639 F.3d1057, ___, 98 USPQ2d 1799, 1811-12 (Fed. Cir. 2011); King Pharmaceuticals Inc. v. Eon Labs Inc., 616 F.3d1267, ___, 95 USPQ2d 1833, 1842 (Fed. Cir. 2010); In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), Alice, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05.  
Bagley discloses that that the verification entity has been signaled to be a trusted entity by a primary authority in the peer-to-peer network generating a verifier secret key and a verifier public key, and providing the verifier secret key to the verification entity.
It would be obvious to one of ordinary skill in the art to combine Feeney with the cryptographic signature of Adleman and the signal of Bagley for greater transaction security through additional encryption.
Regarding claim 3 –
Feeney discloses generating a new block comprising the create data (par 50-53); and 

Regarding claim 4 –
Feeney discloses generating the currency public key (par 46-47, 73).
Regarding claim 5 –
Feeney discloses that the currency key data comprises a hash of the currency public key. (par 47-48)
Regarding claim 6 –
Feeney discloses that the verification entity or at least one entity in a network of digital currency entities obtains a currency creator public key corresponding to the currency creator private key. (par 34-35, 46-47, 63-65, 73-74).
Regarding claim 80 –
Feeney discloses that the primary authority adds the verifier public key to a key block chain. (par 60-62, 63-65, 55-58, 47-48)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Luzzatto (US 2012/0284181) teaches electronic currency, electronic wallet therefor, and electronic payment systems employing them.
Ebrahimini et al (US 2016/0330035) teach a User Identification Management System and Method.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTINA OWEN SHERR whose telephone number is (571)272-6711. The examiner can normally be reached Monday-Friday, 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685